Citation Nr: 0114275	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  99-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
service-connected carpal tunnel syndrome of the left wrist 
prior to December 2, 1997.

2.  Entitlement to a rating higher than 10 percent for 
service-connected carpal tunnel syndrome of the left wrist 
from February 1, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO decision which, in pertinent part, 
granted service connection and a 10 percent rating for carpal 
tunnel syndrome of the left wrist; the veteran appealed for a 
higher rating.  In a February 1998 decision, the RO granted a 
temporary total rating for convalescence of the veteran's 
carpal tunnel syndrome of the left wrist, effective December 
2, 1997, with a 20 percent rating effective February 1, 1998.  
The veteran initially requested a personal hearing before a 
member of the Board, but later withdrew his hearing request.

By a letter received in October 1999, the veteran stated, 
"I'm not filing a claim on Carpal Tunnel for an increase in 
my disability."  By a letter to the veteran dated in March 
2000, the RO informed him that if he wanted to withdraw his 
claim for a higher rating for carpal tunnel syndrome of the 
left wrist, he needed to indicate that in writing.  The 
veteran did not provide a written response to this letter.  
Hence the Board concludes that the issue has not been 
withdrawn.

The Board notes that there other issues not currently on 
appeal.  In an April 1999 decision, the RO denied service 
connection for pain in the left hand, wrist, forearm, elbow, 
shoulder, neck and left side; the veteran was notified of 
this decision in May 1999 and he did not appeal.  By a 
decision dated in December 1999, the RO denied service 
connection for drop foot, a left shoulder disability, left 
gamekeepers' thumb and tinnitus; the veteran was notified of 
this decision in December 1999 and he did not appeal.  Hence 
these issues are not in appellate status and will not be 
addressed by the Board.


REMAND

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  The VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  Id. § 3(a) (to be codified as amended 
at 38 U.S.C. § 5103A).  In light of these changes, the Board 
finds that a remand is required in this case to comply with 
the duty to assist. 

The veteran essentially asserts that his service-connected 
carpal tunnel syndrome of the left wrist is more disabling 
than currently evaluated.  In this regard, the Board notes 
that the RO has rated the disability 10 percent disabling 
under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 
8515, which pertains to paralysis of the median nerve.

Diagnostic Code 8515 provides that incomplete paralysis of 
the median nerve of the major (dominant) upper extremity will 
be rated 10 percent when mild, 30 percent when moderate and 
50 percent when severe in degree.  A 70 percent rating will 
be assigned when there is complete paralysis of the median 
nerve of the major upper extremity, with the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.

The veteran's most recent VA examination was performed in 
March 1999.  Such examination only evaluated the veteran's 
neurological symptoms, and the examiner found no evidence of 
left median neuropathy.  The most recent orthopedic 
examination was performed in May 1998.  At this examination, 
the examiner noted pain on motion of the left wrist.  The 
Board finds that another VA orthopedic examination should be 
performed to evaluate the veteran's carpal tunnel syndrome of 
the left wrist, as the May 1998 findings pertaining to 
functional loss are inadequate.  The examiner should be asked 
to identify any objective evidence of functional loss due to 
joint pain on use or during flare-ups, and any weakness, 
fatigability, incoordination, or pain on movement of a joint.  
These findings must then be translated into additional loss 
of range of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 
203 (1995).  The Board notes that the report of the May 1998 
VA examination shows that X-ray studies were performed.  A 
report of such studies is not in the file and should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

The RO should attempt to obtain any ongoing medical records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  All 
potentially applicable rating criteria should be considered.

The veteran is advised that he may submit pertinent medical 
records and lay statements in support of his claim.  The 
veteran is also hereby notified of the importance of 
appearing for the VA examinations, and the consequences of 
any failure to do so.

3.655 Failure to report for Department of 
Veterans Affairs examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655(a), (b) (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for his service-connected 
carpal tunnel syndrome of the left wrist 
since 1998.  The RO should directly 
contact all identified medical providers 
and obtain copies of all relevant medical 
records that are not already on file.  
The veteran should also be asked to 
submit any additional medical records he 
may have in his possession.  The RO must 
inform the veteran what evidence is 
needed to substantiate his claim, what 
evidence the VA will obtain and what 
evidence he has to submit. 

3.  Following completion of the above 
actions, the veteran should be afforded a 
new VA orthopedic and neurological 
examination to determine the severity of 
his carpal tunnel syndrome of the left 
wrist.  The claims folder, including this 
Remand, must be made available to the 
examiners for review before the 
examinations.  All indicated tests and 
studies should be performed.  The 
examiners should address the following:

Orthopedic Examiner:

a.  The examiner should provide the 
ranges of motion in degrees of the left 
wrist and indicate the normal ranges of 
motion.

b.  The examiner should indicate whether 
the veteran's left wrist exhibits 
weakened movement, excess fatigability, 
or incoordination due to the service-
connected carpal tunnel syndrome.  These 
determinations must be expressed in terms 
of the degree of additional range of 
motion loss or ankylosis (favorable or 
unfavorable) due to any weakened 
movement, excess fatigability, or 
incoordination.  If any determination 
cannot be made, the examiner should 
indicate the reason(s) why.

c.  The examiner should also be asked to 
express an opinion on whether pain 
attributable to carpal tunnel syndrome 
could significantly limit functional 
ability during flare-ups or when the 
veteran's left wrist is used repeatedly 
over time.  This determination must also 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  If any 
determination cannot be made, the 
examiner should indicate the reason(s) 
why.

The neurological examiner:

The neurological examiner should 
determine the severity of left carpal 
tunnel syndrome.  All manifestations of 
this disability should be identified, to 
include the extent of impaired function.  
Additionally, the examiner is requested 
to express opinion as to whether, when 
separately considered, the left carpal 
tunnel syndrome is manifested by mild, 
moderate, or severe incomplete paralysis 
of the median nerve.  The examiner should 
also address the rating criteria 
appearing on page 3 of this decision.  
However, a rating should not be assigned 
by the examiner.

4.  After ensuring that the above actions 
have been completed to include compliance 
with the VCAA, the RO should review the 
claim for entitlement to a higher rating 
for carpal tunnel syndrome of the left 
wrist (prior to December 2, 1997, and 
since February 1, 1998).  If the veteran 
fails to appear for the VA examination, a 
copy of the notification letters, 
including address to which sent and date 
and time of the examination, should be 
included in the claims folder.  If such 
failure to appear occurs, the RO should 
address the relevant provisions of 
38 C.F.R. § 3.655.  If the claims are 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




